Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/447,255, filed 9/9/2021.
Claim 1 is canceled and claims 2-25 added in a preliminary amendment filed 11/22/2021. 
Claims 2-25 are pending and examined.

Claim Objections
Claim 25 is objected to because of the following informalities:  in line 1, “urethan” should be “urethane”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,136,816. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a fenestration assembly, and method of making the assembly comprising: a fenestration frame having a frame core, wherein the frame core includes: a core exterior face proximate an exterior of the fenestration assembly; a core interior face proximate an interior of the fenestration assembly; a core wall including a filament reinforced polymer, and the core wall extends continuously between the core exterior face and the core interior face; and one or more core cavities within the frame core, the one or more core cavities surrounded by the core wall; wherein the frame core includes a modulus of elasticity of at least 7 million pounds per square inch and a thermal conductivity of 4.0 (Btu in) / (hr ft2 0F) or less; a glazing unit seated within the fenestration frame, the glazing unit between the core exterior face and the core interior face; and a glazing clamp coupled with the frame core, the glazing clamp configured to retain the glazing unit within the fenestration frame, the core wall extends continuously around the glazing unit and the core wall extends continuously from a glazing unit exterior to a glazing unit interior, a plurality of metal components coupled with the core wall between the core interior face and the core exterior face, and the core wall thermally isolates each of the metal components of the plurality of metal components from each other, the plurality of metal components include a metal pane spacer of the glazing unit and a metal glazing cap (see claims 2, 4, 7-8 and 10-11 of the application and claims 1-2, 4-5, 8-9, 15 and 36 of the patent), the frame core is a unitary component including the filament reinforced polymer, and the frame core has a thermal conductivity between 3.0 to 4.0 (Btu in) / (hr ft2 F)(see claim 3 of the patent and claim 6 of the patent), (see claim 4 of the patent and claim  of the patent), the frame core is a pultruded frame core(see claim 5 of the patent and claim 7 of the patent), the filament reinforced polymer is a glass filament reinforced polyurethane(see claim 6 of the patent and claim 3 of the patent), a peripheral frame having a peripheral frame core surrounding the fenestration frame, the peripheral frame core includes the filament reinforced polymer(see claim 12 of the patent and claim 15 of the patent), a fenestration assembly comprising: a peripheral frame having a peripheral frame core, the peripheral frame core includes a hollow peripheral core wall including a composite material; at least one panel movably coupled with the peripheral frame, the at least one panel includes: a glazing unit seated within the at least one panel; and a frame core, the frame core having: a core exterior face proximate an exterior of the fenestration assembly; a core interior face proximate an interior of the fenestration assembly; a core wall including a filament reinforced polymer, and the core wall extends continuously between the core exterior face and the core interior face; and one or more core cavities within the frame core, the one or more core cavities surrounded by the core wall; wherein the frame core includes a modulus of elasticity of at least 7 million pounds per square inch and a thermal conductivity of 4.0 (Btu in) / (hr ft2 :F) or less, the core wall extends continuously around the glazing unit and the core wall extends continuously from a glazing unit exterior to a glazing unit interior a plurality of metal components coupled with the core wall between the core interior face and the core exterior face, and the core wall thermally isolates each of the metal components of the plurality of metal components from each other, the plurality of metal components include a metal pane spacer of the glazing unit and a metal glazing cap(see claims 13, 15 and 18-22 of the patent and claims 15 and 17 of the patent), the frame core is a unitary component including the filament reinforced polymer, and the frame core has a thermal conductivity between 3-0 to 4.0 (Btu in) / (hr ft2 T)(see claim 14 of the patent and claim 19 of the patent),  the frame core is a pultruded frame core(see claim 16 of the patent and claim 30 of the patent), the filament reinforced polymer is a glass filament reinforced polyurethane(see claim 17 of the patent and claim 16 of the patent), and a method of making a fenestration assembly comprising: assembling a fenestration frame with a frame core, assembling the fenestration frame includes: continuously forming the frame core from a base resin and filaments in the base resin, the frame core includes a core wall continuously extending between a core interior cutting the frame core into two or more components of a fenestration frame: assembling the two or more components into the fenestration frame; and wherein the frame core includes a modulus of elasticity of at least 7 million pounds per square inch and a thermal conductivity of 4.0 (Btu in) / (hr ft2 'F) or less; and positioning a glazing unit within the fenestration frame between the core interior face and the core exterior face( see claims 23 and of the patent and claims 31 of the patent), continuously forming the frame core includes at least one of pultruding or extruding the base resin and filaments(see claim 24 of the patent and claims 31 and 37-38 of the patent), and the base resin includes a urethan resin and the filaments include glass filaments, and continuously forming the frame core includes at least one of pultruding or extruding the urethane resin and the glass filaments(see claim 25 of the patent and claims 31 and 37-38 of the patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/